             Case 20-23587-LMI   Doc 23     Filed 02/26/21     Page 1 of 1




                                          Certificate Number: 12433-FLS-DE-035404439
                                          Bankruptcy Case Number: 20-23587


                                                         12433-FLS-DE-035404439




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on February 26, 2021, at 12:35 o'clock PM EST, Esther L.
Barahona completed a course on personal financial management given by internet
by Solid Start Financial Education Services, LLC, a provider approved pursuant
to 11 U.S.C. 111 to provide an instructional course concerning personal financial
management in the Southern District of Florida.




Date:   February 26, 2021                 By:      /s/Lance Brechbill


                                          Name: Lance Brechbill


                                          Title:   Teacher
